Hamer, J.,
concurring.
It must be conceded that any ■ use of the schoolhouse which prevents it from being used for school purposes is clearly objectionable. In this case religious meetings were had occasionally, but whether to such an extent as to establish the character of the building as a place of worship may well be doubted. I. do not think so. If the school officers should see fit to use the building for the purpose of hearing a lecture on geography, illustrated by maps and charts, there probably could be no good objec*532tion. If the lecture should he upon astronomy or any kindred educational subject there could not well be any serious objection. So of science and philosophy, law and literature. It is the opinion of the writer that to impart knowledge concerning religion and religious subjects is educational to the extent that our civilization covers and includes those subjects. I am unable to see that religion is so far removed from the general purposes of a school as not tó be tolerated, in a moderate degree. Religion is a part of our civilization. It is therefore, of necessity, part of our education. An intelligent discussion of religion and its kindred subjects approximates as nearly to the ordinary use of a schoolhouse as its use for the purpose of receiving a lecture on geography, philosophy, history, or agriculture. Chaplains at the legislature or at the penitentiary do not interfere with legislation or reform. The discussion of religion and its relation to our civilization ought to be educational and beneficial. The occasional use of the schoolhouse for such a purpose ought not to be denied.